Paul C. Hays, OSB 751531
paul@pchayslaw.com
Paul C. Hays Attorney at Law
10300 SW Greenburg Rd., Ste 310
Portland, OR 97223
Tel: (971) 330-5372
Attorney for Plaintiff




                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


TEAMSTERS 206 EMPLOYERS TRUST by                                     Case No. 3:19-cv-00129-SB
and through its Board of Trustees,
   Plaintiff,                                          DISMISSAL WITHOUT PREJUDICE OF
                                                          DEFENDANT FARMER BROS. CO.
   v.

BOYD COFFEE COMPANY dba BOYD’S
COFFEE and FARMER BROS. CO., dba
FARMER BROTHERS and dba BOYD’S
COFFEE,
  Defendants.


                                            ORDER

        On June 17, 2019, plaintiff filed notice pursuant to Fed. R. Civ. Pro. 41(a)(1) and moved

to dismiss its lawsuit against Defendant Farmer Bros. Co., only, without prejudice.

        WHEREFORE, IT IS ORDERED defendant Farmer Bros. Co., only, is dismissed from

this matter without prejudice.

                                             IT IS SO ORDERED:

   Date: 6/18/2019                            /s/ Stacie F. Beckerman
                                             STACIE F. BECKERMAN
                                             U.S. Magistrate Judge

DISMISSAL WITHOUT PREJUDICE – 1
